Citation Nr: 0843328	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-31 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Whether a timely notice of disagreement to an August 2001 
rating decision that denied service connection for the 
veteran's cause of death was filed.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Veteran's surviving spouse; son of veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had service with the Recognized Guerillas from 
December 1942 to June 1945 and with the Special Philippine 
Scouts from March 1946 to February 1949.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In a June 2003 determination, the RO found that the appellant 
had not filed a timely notice of disagreement with regard to 
an August 2001 rating decision that had denied entitlement to 
service connection for the veteran's death.  As explained in 
the decision below, the Board disagrees.  The appellant filed 
a timely notice of disagreement, and after the issuance of a 
statement of the case, a timely substantive appeal (VA Form 
9) regarding the issue of timeliness.  See 38 C.F.R. 
§ 20.200.  

In November 2003, the appellant and the veteran's son, acting 
as spokesperson, testified before a Decision Review Officer 
(DRO) regarding the issue of timeliness.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

In May 2004, the RO issued a rating decision that determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death since the original denial in 
August 2001.  The appellant filed a timely notice of 
disagreement.

In a February 2005 decision, the Board found that the 
appellant had not timely appealed the August 2001 rating 
decision that denied service connection for the cause of 
death upon the merits.  The Board remanded the issue of 
whether new and material evidence had been received to reopen 
a claim of service connection for the veteran's cause of 
death, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999), for the issuance of a statement of the case.  

In February 2006, the RO issued the statement of case 
regarding whether new and material evidence had been received 
to reopen the claim of service connection for cause of death.  
The appellant perfected the issue by submitting a timely 
substantive appeal (VA Form 9).  See 38 C.F.R. § 20.200.  

In June 2007, the appellant filed a waiver of initial 
consideration by the RO of additional submitted evidence.  
See 38 C.F.R. § 20.1304(c).

In a February 2008 decision, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
February 2005 determination that the appellant had not timely 
filed a notice of disagreement to the issue of service 
connection for cause of the veteran's death.

As discussed more fully below, the Board finds that the 
appellant had timely filed a notice of disagreement to the 
August 2001 rating decision.  Therefore, the August 2001 
rating decision did not become final.  See 38 U.S.C.A. 
§ 7105.  Subsequent to the February 2005 Board decision, the 
appellant perfected an appeal of the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  As the instant decision determines that 
there was no previous final decision, however, the claim of 
entitlement to service connection for the cause of the 
veteran's death should now be considered upon the merits, 
without regard to whether new and material evidence has been 
submitted.

FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claims that she has 
not submitted to VA.

2.  The RO denied entitlement to service connection for the 
cause of the veteran's death in an August 2001 rating 
decision.

3.  The appellant filed October 2001 and April 2002 letters 
that expressed dissatisfaction with the RO's denial of 
entitlement to service connection for the cause of the 
veteran's death; these letters constituted notices of 
disagreement. 

4.  The appellant subsequently re-filed for entitlement to 
service connection for the cause of the veteran's death, and 
perfected an appeal of this claim, characterized as an 
application to reopen a claim for service connection for the 
cause of the veteran's death; as there is no previous final 
decision on this issue, the claim will be considered upon the 
merits.

5.  The certificate of death indicates that the veteran died 
in February 1992 at his residence from undetermined causes.

6.  There is no medical evidence or competent opinion that 
shows a causal link between a principle or contributory cause 
of death and the veteran's periods of service.




CONCLUSIONS OF LAW

1.  A timely notice of disagreement was filed to the August 
2001 rating decision denying entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 
20.304, 20.305 (2008).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

Regarding the narrow issue of whether the appellant timely 
filed a notice of disagreement to the August 2001 denial of 
entitlement to service connection for the cause of the 
veteran's death, as the instant Board decision finds that a 
timely NOD was filed, it is not necessary to address the RO's 
efforts to comply with the VCAA with respect to this matter.  
The Board will, therefore, proceed to address whether the 
appellant was provided adequate notice of the evidence and 
information needed to substantiate her claim for entitlement 
to service connection for the cause of the veteran's death 
upon the merits.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA notification 
letters in February 2001, January 2004, and February 2005.  

The appellant has been informed about the information and 
evidence not of record that is necessary to substantiate her 
claim for service connection for the cause of death; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The February 2001 notification letter informed the 
appellant that the death certificate of record indicated that 
the cause of death was undetermined and that she needed to 
submit a death certificate that showed the veteran's actual 
cause of death.

The veteran was not service connected for any disabilities 
during his lifetime.  In the February 2001 letter, the 
appellant was informed that VA would get the veteran's 
service medical records and review them to see if they showed 
the veteran had an injury or disease in service, or suffered 
an event in service causing injury or disease.  Review of the 
February 2001, January 2004, and February 2005 notification 
letters on record indicates that the appellant was informed 
that the evidence had to indicate a link between an event in 
service and a cause of death.  Although she was not 
specifically informed that the veteran was not service 
connected for any disabilities during his lifetime, the Board 
finds that it is not necessary to remand the claim to send 
the appellant further notification pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has been 
provided documents which would inform a reasonable person of 
the evidence and information needed to substantiate the 
claim.  See, e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); see also Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007).  In view of the foregoing, the Board finds that a 
remand would not result in additional benefits flowing to the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2005 VCAA letter noted above was issued after the RO 
decision that is the subject of this appeal.  The Board is 
cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881 (2007), the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified by the Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim; (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).
In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
February 2006 statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.

With respect to the Dingess requirements, the letters noted 
above failed to provide notice of the type of evidence 
necessary to establish an effective date for the claim for 
service connection for the cause of the veteran's death.  The 
Board finds, however, that such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the appellant's 
claim.  Thus, any question as to the appropriate effective 
date to be assigned is moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The record indicates that there 
are no medical records that are available that have not been 
associated with the claims file.  See 38 C.F.R. § 3.159(c).  
The Board notes that VA did not obtain a VA opinion regarding 
whether the veteran's death was attributable to service.  In 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the 
Federal Circuit held that the VA law provision regarding when 
to provide a VA opinion, 38 U.S.C.A. § 5103A(d), did not 
apply to a claim for dependency and indemnity compensation 
(DIC), such as the claim for service connection for the cause 
of the veteran's death currently before the Board.  Instead, 
VA needs to make reasonable efforts to assist the appellant 
in obtaining a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit."  See 38 U.S.C.A. § 5103A(a).  The service medical 
records are negative for any findings associated with any 
disability the appellant has contended attributed to the 
veteran's death, and there is no medical evidence which 
provides a cause of death.  There is no competent evidence 
that links a cause of death to the veteran's service.  Under 
these circumstances, the Board finds that there is no duty to 
provide a medical opinion.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim for entitlement to service connection for the cause of 
the veteran's death.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Timeliness of Notice of Disagreement 

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death was denied in a July 
2001 rating decision.  Based on the submission of additional 
evidence, the RO issued another rating decision in August 
2001 that again denied entitlement to service connection for 
the cause of the veteran's death.  

The Board notes that an appeal consists of a timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  VA regulations provide that a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest 
the result will constitute a notice of disagreement.  While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  See 38 C.F.R. § 20.201.

If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  38 U.S.C.A. § 5108.

The RO construed a May 2003 document as a notice of 
disagreement to the August 2001 rating decision.  The RO 
issued a June 2003 determination, which the appellant 
appealed, which found that the May 2003 notice of 
disagreement was not timely.  The RO noted that the May 2003 
document was filed over a year after the August 2001 rating 
decision.  In the February 2005 decision, the Board affirmed 
this finding.  

In its February 2008 decision, however, the Court outlined 
other letters submitted by the appellant after the August 
2001 decision.  The Court noted that the appellant, in an 
October 2001 letter, referred to the August 2001 rating 
decision and "continued to argue that she [was] entitled to 
DIC."  The Court also highlighted a letter date-stamped in 
April 2002 in which the "appellant continued to express 
disagreement with the denial of her claim."  These letters 
were received within a year of the rating decision.

After review of the letters highlighted by the Court, the 
Board finds that these October 2001 and April 2002 letters 
constituted timely notices of disagreement to the August 2001 
rating decision.  See 38 C.F.R. §§ 20.200, 20.201.
As outlined above, at the time of the February 2005 Board 
decision, the Board denied the appellant's appeal regarding 
whether she timely filed a notice of disagreement to the 
August 2001 rating decision that denied entitlement to 
service connection for the cause of the veteran's death upon 
the merits.  The Board also remanded an issue of whether new 
and material evidence had been received to reopen the same 
issue.  Subsequently, the Court vacated the February 2005 
denial, the Board (in this instant decision) found that the 
appellant did timely file a notice of disagreement to the 
August 2001 rating decision, and the appellant perfected the 
issue of whether new and material evidence had been submitted 
to reopen the claim for entitlement to service connection for 
the cause of the veteran's death.  Based on these 
developments, the remaining perfected appeal before the Board 
- whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death - should be re-characterized as there was no 
underlying final decision, and, thus, no need for the 
appellant to submit new and material evidence.  Therefore, 
the perfected issue should be considered upon the merits.  
The Board will proceed to address the merits of the claim for 
service connection for the cause of the veteran's death.

Service Connection for Cause of Death:  Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection for Cause of Death:  Factual Background

The appellant contends that the veteran's death is somehow 
attributable to service.  During the veteran's lifetime, 
service connection was not in effect for any disabilities.  
An October 1955 rating decision denied entitlement to service 
connection for a chest condition and weak eyes.  A February 
1957 rating decision again denied entitlement to service 
connection for a chest condition, weak eyes, as well as for a 
wound of the skull.  Regarding the wound of the skull, the 
veteran had submitted a January 1956 affidavit from a fellow 
serviceperson.  The serviceperson recounted seeing the 
veteran fall in battle and saw that he was bleeding from his 
head.

These rating decisions highlighted, and current review of the 
service medical records confirms, no evidence of treatment 
for or complaint of these disabilities in service, except for 
evidence of refractive error.  See 38 C.F.R. § 3.303(c).  

The claims file now contains a March 1968 "total and 
permanent disability claim" through the Republic of the 
Philippines Government Service Insurance System.  The veteran 
asserted that he had abdominal pain, a urination disability, 
dizziness and numbness of the arms, body and legs that began 
in 1953 (after the veteran's recognized service).

In January 1969, the veteran again filed for compensation 
benefits.  Review of this claim reveals that the veteran 
again asserted visual defects and blurring of both eyes since 
1948, symptoms of respiratory disease (pulmonary 
tuberculosis) since December 1949, and continuous dizziness 
attributed to cerebral congestion since December 1949.  The 
Board highlights that the veteran's recognized service ended 
in February 1949.  In another part of the claim application, 
however, the veteran asserted he received treatment in 1948 
for respiratory disease or symptoms of respiratory disease.  
In December 1971, the veteran was informed that the denial of 
the claims for service connection was continued based on the 
same evidence of record.

Subsequent treatment records show treatment for chronic 
obstructive pulmonary disease (COPD).

The claims file documents that the veteran died in February 
1992.  The death certificate of record indicates that the 
veteran's place of death was his residence, and the cause of 
death was undetermined.

The appellant submitted a July 2001 affidavit in which she 
wrote that the veteran was having problems breathing during 
the early hours of the day he died and was declared dead upon 
arrival at the hospital.  She also indicated that she was 
informed that the cause of death was cardiac arrest.  The 
claims file also contains a letter from a physician who 
indicated he was the municipal health officer at the time of 
the veteran's death, but did not attend to the veteran upon 
his death.

At the time of her and the son's November 2003 testimony 
before the DRO officer, it was asserted that ever since 
discharge in 1945 the veteran experienced ulcers and asthma.

Service Connection for Cause of Death:  Analysis

The Board finds that service connection for the cause of the 
veteran's death is not warranted.  The certificate of death 
indicates that the cause of the veteran's death was 
undetermined.  Although the appellant has asserted she was 
informed that the cause of death was cardiac arrest, there is 
no medical evidence that provides a more specific or 
underlying cause of death.  In addition, although the veteran 
filed for service connection for disabilities during his 
lifetime, service connection was not granted for any 
disability.  The appellant has asserted that the veteran 
experienced asthma and ulcers from the time of his service.  
Review of the service medical records, however, does not 
reveal any complaint or treatment for these disabilities 
during service.  Further, there is no medical evidence that 
attributes a cause of death to the veteran's service.  

In essence, there is no competent evidence indicating the 
specific cause or causes of the veteran's death.  There is no 
competent evidence of record that indicates a link between 
the veteran's death and service or an incident of service.  

As to the appellant's assertion that the veteran's death is 
somehow attributable to service, the record does not show 
that she possesses the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation and it is not contended otherwise.  
Accordingly, her lay opinion in this regard has no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

A timely notice of disagreement was filed to the August 2001 
rating decision denying service connection for the cause of 
the veteran's death.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


